Citation Nr: 0829867	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-41 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to the benefit 
currently sought on appeal.  The Board remanded the claim in 
December 2006 for further development.


FINDINGS OF FACT

1.  The veteran served in combat during the Korean war.

2.  Giving the veteran the benefit of the doubt, he has 
superficial scars of the left lower extremity that are 
consistent with his gunshot wound in service. 


CONCLUSION OF LAW

Superficial scars of the left lower extremity were incurred 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of a 
gunshot wound in service while serving in combat in Korea.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, complete service treatment records are 
unavailable.  However, the veteran's DD Form 214 confirms 
that he served in Korea with a military occupational 
specialty classed under code 1729, which is a combat 
construction classification.  The veteran contends in his 
February 2006 written statement that he performed demolition 
duties in battle conditions.  Based on this evidence, and in 
consideration of the Board's December 2006 findings with 
specific regard to this veteran's status, the veteran is 
considered a combat veteran.

As a veteran engaged in combat with the enemy during his 
service, his lay testimony of injuries sustained in service, 
such as his gunshot wound to the leg, will be sufficient to 
establish an in-service incurrence, so long as it is 
consistent with the circumstances, conditions, or hardships 
of that service.  38 U.S.C.A. § 1154(b) (West 2002).  In his 
June 2007 VA examination, the veteran described the injury he 
sustained in combat as a gunshot wound to the left lower 
extremity, wherein a bullet entered his boot and grazed the 
skin of his lower leg.  He thereafter sustained an infection, 
which required treatment for three days.  This is consistent 
with the circumstances of the veteran's combat service; 
accordingly, his lay statements are sufficient to establish 
an in-service event.  The issue, therefore, is whether he 
currently has a disability related to this event.

The veteran was examined by a VA orthopedic surgeon in June 
2007.  His main complaints referable to the left lower 
extremity were tingling and numbness, which have been 
associated with cold injury residuals, for which service 
connection has already been granted.  Although the surgeon 
found that the veteran had no orthopedic or other residual 
from his in-service gunshot wound, he did point out that the 
veteran in fact had superficial scars on his left lower 
extremity.  Given the veteran's credible statements that a 
bullet grazed his left lower extremity, and the objective 
evidence showing that he now has superficial scars in that 
area, the Board finds that service connection is warranted.

As a final matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2007).  As service connection for scars is 
warranted, a discussion of whether VA met these duties is not 
needed.  


ORDER

Entitlement to service connection for superficial scars of 
the left lower extremity is granted. 



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


